FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        September 4, 2012

                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ABDUL KARIM HASSAN,

              Plaintiff-Appellant,

v.                                                           No. 12-1190
                                                   (D.C. No. 1:11-CV-03116-MJW)
THE STATE OF COLORADO;                                        (D. Colo.)
SCOTT GESSLER, in his official
capacity as Secretary of State of the
State of Colorado,

              Defendants-Appellees.


                             ORDER AND JUDGMENT*


Before GORSUCH, Circuit Judge, BRORBY, Senior Circuit Judge, and HOLMES,
Circuit Judge.



       Abdul Karim Hassan is a naturalized citizen who wishes to run for the

Presidency of the United States. This even though the Constitution says “[n]o person

except a natural born Citizen . . . shall be eligible to the Office of President.”


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
U.S. Const. art. II, § 1, cl. 5. After the Colorado Secretary of State informed him that

his ineligibility for office precluded his placement on the ballot, Mr. Hassan brought

this lawsuit asserting that the natural-born-citizen requirement, and its enforcement

through state law barring his access to the ballot, violates the Citizenship, Privileges

and Immunities, and Equal Protection Clauses of the Fourteenth Amendment.

The magistrate judge heard the case on consent of the parties and eventually

concluded that the Fourteenth Amendment did not affect the validity of Article II’s

distinction between natural-born and naturalized citizens. See Hassan v. Colorado,

___ F. Supp. 2d ___, 2012 WL 1560449 (D. Colo. 2012); see also Hassan v. New

Hampshire, No. 11-cv-552-JD, 2012 WL 405620 (D.N.H. Feb. 8, 2012) (reaching

same conclusion in Hassan’s challenge to exclusion from New Hampshire ballot).

The magistrate judge granted summary judgment to defendants and Mr. Hassan

appealed.

      We affirm. We discern no reversible error in the magistrate judge’s

disposition and see little we might usefully add to the extensive and thoughtful

opinion he issued. To be sure, Mr. Hassan contends the magistrate judge overlooked

one aspect of his claim. Mr. Hassan insists his challenge to Colorado’s enforcement

of the natural-born-citizen requirement did not depend exclusively on invalidation of

Article II by the Fourteenth Amendment. Even if Article II properly holds him

ineligible to assume the office of president, Mr. Hassan claims it was still an unlawful

act of discrimination for the state to deny him a place on the ballot. But, as the


                                          -2-
magistrate judge’s opinion makes clear and we expressly reaffirm here, a state’s

legitimate interest in protecting the integrity and practical functioning of the political

process permits it to exclude from the ballot candidates who are constitutionally

prohibited from assuming office. See generally Munro v. Socialist Workers Party,

479 U.S. 189, 193-95 (1986); Bullock v. Carter, 405 U.S. 134, 145 (1972).

      The judgment of the district court is affirmed. Appellant’s motion for

publication is denied.


                                                 Entered for the Court


                                                 Neil M. Gorsuch
                                                 Circuit Judge




                                           -3-